DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Status of Claims
Claims 1 – 10 are pending.  Claims 11 – 12 are cancelled and claims 13 – 14 are allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. Patent Publication No. 2015/0082575 A1) in view of Yeh et al. (U.S. Patent Publication No. 2011/0040519 A1).
Regarding Independent Claim 1, Kimura teaches a gear motor for a wiper system (Fig. 8), comprising: a brushless direct current electric motor (brushless motor, 119) comprising: a rotor (rotor, 122), a stator (stator, 121) having electromagnetic excitation coils (armature coils, 121a, 121b and 121c) for the rotor (122), a device (control circuit, 132) for determining an angular position of the rotor (122) relative to the stator (121), a control unit (inverter circuit, 130) configured to generate control signals for powering the electromagnetic excitation coils (121a - c) of the stator (121)  as a function of the angular position of the rotor (122) determined by the device (132) for determining the angular position of the rotor (122; Paragraphs [0085] – [0088]), a speed-reducing mechanism (speed reduction mechanism, 127) linked on one side to the rotor (122) of the electric motor (119; Fig. 10) and on another side to an output shaft (output shaft, 126) of a wiper system (Fig. 8), the speed-reducing mechanism (127) having a predefined reduction ratio (Paragraph [0082]) and an output angular position sensor (output shaft sensor, 136) configured to measure an angular position of the output shaft (126; Paragraph [0089]), at least one Hall effect sensor (Hall IC, 139)  associated with a control magnet (sensor magnet, 138; Paragraph [0089]) secured in rotation to the rotor (rotor, 122; Fig. 10), wherein the output angular position sensor (136) is connected to the device (132) for determining the angular position of the rotor (122) and is configured to transmit a signal corresponding to the measured angular position of the output shaft (126; Paragraph [0089]) and wherein said device (132) for determining the angular position of the rotor (122) is configured to determine the angular position of the rotor (122; Paragraph [0089]) relative to the stator (121) based on transmitted signal by taking into account the predefined reduction ratio of the speed-reducing mechanism (Paragraph [0098]).
Kimura does not explicitly teach the device for determining the angular position of the rotor is configured to detect and correct a measurement error of drift of the signal from the output angular position sensor, and a measurement error on an estimation of the angular position of the rotor for a predetermined angular position of the rotor associated with a switching instant of an inverter bases on a signal from the sensor or sensors.
Yeh, however, teaches analogous art wherein the device for determining the angular position of the rotor (rotor angular position sensor or rotational transducer; Paragraph [0005]) is configured to detect and correct a measurement error of drift of the signal from the output angular position sensor (Paragraphs [0006], [0011] and [0022]), and a measurement error on an estimation of the angular position of the rotor for a predetermined angular position of the rotor associated with a switching instant of an inverter (Paragraphs[0038] and [0041]; Claim 1; Fig. 3) based on a signal from the sensor or sensors (position sensor, 198; Paragraph [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include the device for determining the angular position of the rotor is configured to detect and correct a measurement error of drift of the signal from the output angular position sensor, and a measurement error on an estimation of the angular position of the rotor for a predetermined angular position of the rotor associated with a switching instant of an inverter, as taught by Yeh, to provide a device where the accuracy and or inaccuracy of the sensors angular position is ascertained following a fault thus allowing precision sensing and control at all speeds.
Regarding Claim 5, Kimura, as modified, teaches the gear motor (Fig. 8) wherein the brushless direct current electric motor (119) comprises a single Hall effect sensor (Hall IC, 139)  associated with a control magnet (sensor magnet, 138) secured in rotation to the rotor (122; Fig. 10), said Hall effect sensor (139) being connected to the device (132) for determining the angular position of the rotor (122) and wherein said device (132) for determining the angular position of the rotor (122) is configured to correct the angular measurement from the output angular position sensor (136) based on a signal from the Hall effect sensor (Paragraphs [0089] and [0091]). 
Regarding Claim 6, Kimura, as modified, teaches the gear motor (Fig. 8) wherein the device (132) for determining the angular position of the rotor (122) is configured to detect a change of state of the signal from the Hall effect sensor (139), said change of state being associated 3Application No.: Not Yet AssignedDocket No.: 17102/447001 with a predetermined position of the rotor (122) and to correct the angular measurement from the output angular position sensor (136) based on said detection of the change of state (Paragraphs [0089] and [0091]).  
Regarding Claim 7, Kimura, as modified, teaches the gear motor (Fig. 8) wherein: the rotor (122) comprises a predetermined number of magnetic poles (Paragraph [0143]), the control magnet  (138) comprises a number of magnetic poles equal to or greater than the number of magnetic poles of the rotor  and (Paragraph [0143]), the magnetic poles of the control magnet (138) are in phase with magnetic poles of the rotor (122) such that the sending of a control signal powering the electromagnetic excitation coils (121a - c)  of the stator (121) is synchronized with the detection of a change of state of the signal from the Hall effect sensor (139).  
Regarding Claim 10, Kimura, as modified, teaches a wiper system (Fig. 8) for a motor vehicle comprising a gear motor (Fig. 8) as claimed in claim l.  

Claims 2 – 4, 8 – 9 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. Patent Publication No. 2015/0082575 A1) in view of Yeh et al. (U.S. Patent Publication No. 2011/0040519 A1) and Marshall (U. S. Patent Publication 2004/0108789 A1).
Regarding Claim 2, Kimura, as modified, teaches the gear motor for a wiper system (Fig. 1) wherein the device (132) for determining the angular position of the rotor (122) is configured to:  2Application No.: Not Yet AssignedDocket No.: 17102/447001determine the angular position of the rotor (122) based on a signal from the output angular position sensor (136) for rotation speeds of the rotor (Paragraph [0098]) and determine the angular position of the rotor (122) based on the back- electromotive force signals (Paragraphs [0093] and [0118]) from the electromagnetic excitation coils (121a - c) of the stator (121) for rotation speeds of the rotor (122) 
Kimura does explicitly teach below a predetermined threshold or equal to or above the predetermined threshold.  
Marshall, however, teaches  2Application No.: Not Yet AssignedDocket No.: 17102/447001determining the angular position of the rotor (Fig. 5; Paragraph [0035]) based on a signal from the output angular position sensor for rotation speeds of the rotor below a predetermined threshold (Paragraph [0049]), and  determine the angular position of the rotor (Fig. 5; Paragraph [0035]) based on the back- electromotive force signals from the electromagnetic excitation coils of the stator for rotation speeds of the rotor equal to or above the predetermined threshold (Paragraph [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include determining the angular position of the rotor based on a signal from the output angular position sensor for rotation speeds of the rotor below a predetermined threshold, and  determine the angular position of the rotor based on the back- electromotive force signals from the electromagnetic excitation coils of the stator for rotation speeds of the rotor equal to or above the predetermined threshold, as taught by Marshall, to provide precision sensing and control at all speeds.
Regarding Claim 3, Kimura, as modified, teaches a gear motor for a wiper system (Fig. 1) wherein the back- electromotive force (Paragraph [0093]) of an, at least one, non-powered electromagnetic excitation coil (Paragraph [0087]) is measured and transmitted to the device for determining the angular position of the rotor (122), said device (132) for determining the angular position of the rotor (122) providing values of the back-electromotive force (Paragraph [0093]).
Kimura does not explicitly teach being configured to compare a value of the back-electromotive force to a predetermined threshold associated with a predetermined position of the rotor.  
Marshall, however, teaches being configured to compare a value of the back-electromotive force to a predetermined threshold associated with a predetermined position of the rotor (Paragraph [0049]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include comparing the value of the back-electromotive force to a predetermined threshold associated with a predetermined position of the rotor, as taught by Marshall, to provide precision sensing and control at all speeds.
Regarding Claim 4, Kimura, as modified, teaches the gear motor (Fig. 1) wherein the device (132) for determining an angular position of the rotor (122) is configured to correct an angular measurement from the output angular position sensor (136) from the signals measuring the back-electromotive forces of the electromagnetic excitation coils (121a - c) of the stator (121; Paragraphs [0089] and [0093]).  
Regarding Claim 8, Kimura, as modified, teaches all of the elements of claim 1 as discussed above.
Kimura further teach the gear motor (Fig. 8) wherein the electric motor (119) comprises a Hall effect sensor (139) associated with a control magnet (138) secured in rotation to the rotor (122), said Hall effect sensors being connected to the device (132) for determining the angular position of the rotor (122) and wherein said device (132) or determining the angular position of the rotor(122)  is configured to correct the angular measurement signal from the output angular position sensor based on the signals from the Hall effect sensor (139; Paragraphs [0089] and [0091]). 
Kimura does not teach the electric motor comprises two Hall Effect sensors said Hall Effect sensors being angularly offset relative to one another.
Marshall, however, teaches teach the gear motor wherein the electric motor comprises two Hall effect sensors associated with a control magnet secured in rotation to the rotor, said Hall effect sensors being angularly offset relative to one another (Paragraph [0049]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include the electric motor comprises two Hall Effect sensors said Hall Effect sensors being angularly offset relative to one another, as taught by Marshall, to provide precision sensing and control at all speeds.
Regarding Claim 9, Kimura, as modified, teaches the gear motor (Fig. 1) wherein the device (132) for determining the angular position of the rotor (122) is configured to: determine the angular position of the rotor (122) based on the signals from; the Hall effect sensor (139) or sensors and, the output angular position sensor (136) for rotation speeds of the rotor (122), and determine the angular position of the rotor (122) based on the back- electromotive force signals from the electromagnetic excitation coils (121a - c) of the stator (121; Paragraphs [0089], [0091] and [0093]) for rotation speeds of the rotor (121), 4Application No.: Not Yet AssignedDocket No.: 17102/447001 wherein the device (132) for determining the angular position of the rotor (122) is configured to correct the angular measurement from the Hall effect sensor (139) or sensors or from the output angular position sensor (136) based on the signals measuring the back-electromotive forces of the electromagnetic excitation coils of the stator (121a - c; Paragraphs [0089], [0091] and [0093]).  
Kimura does explicitly teach below a predetermined threshold or equal to or above the predetermined threshold.  
Marshall, however, teaches 2Application No.: Not Yet AssignedDocket No.: 17102/447001determining the angular position of the rotor for rotation speeds of the rotor below a predetermined threshold (Paragraph [0049]), and for rotation speeds of the rotor equal to or above the predetermined threshold (Paragraph [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include determining the angular position of the rotor for rotation speeds of the rotor below a predetermined threshold, and for rotation speeds of the rotor equal to or above the predetermined threshold, as taught by Marshall, to provide precision sensing and control at all speeds.
Response to Arguments
Applicant’s arguments, filed April 27, 2022 with respect to rejected claims 1 – 12 under 35 U.S.C 103 has been fully considered and are not persuasive; therefore, the rejection has been maintained.
Applicant argues Yeh fails to supply which Kimura lacks in that Yeh does not use signals from a Hall effect sensor to correct both a measurement error of drift of the signal from the output angular position sensor and a measurement error on an estimation of the angular position of the rotor for a predetermined angular position.
Although Yeh does not explicitly teach a Hall effect sensor, the reference teaches a position sensor that to correct both a measurement error of drift of the signal from the output angular position sensor and a measurement error on an estimation of the angular position of the rotor for a predetermined angular position. Further, Kimura already teaches the use of a Hall effect sensor, therefore; one of ordinary skill in the art would look to modify the Hall effect sensor of Kimura to further allow the sensor to correct both a measurement error of drift of the signal from the output angular position sensor and a measurement error on an estimation of the angular position of the rotor for a predetermined angular position, as taught by Yeh, since it has been held to be within the general skill of a worker in the art to select a known component (sensor) on the basis of its suitability for the intended use.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723